Name: Commission Regulation (EC) No 2181/94 of 6 September 1994 fixing the aid for cotton
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 233/ 157. 9 . 94 Official Journal of the European Communities COMMISSION REGULATION (EC) No 2181/94 of 6 September 1994 fixing the aid for cotton that the amount of the aid at present in force should be altered as shown in Article 1 to this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Greece, and in particular paragraphs 3 and 10 of Protocol 4 thereto, as amended by the Act of Accession of Spain and Portugal, and in particular Protocol 14 annexed thereto, and Commission Regulation (EEC) No 4006/87 (l), Having regard to Council Regulation (EEC) No 2169/81 of 27 July 1981 laying down the general rules for the system of aid for cotton (2), as last amended by Regulation (EEC) No 1 554/93 (3), and in particular Article 5 (1 ) thereof, Whereas the amount of the additional aid referred to in Article 5 (1 ) of Regulation (EEC) No 2169/81 was fixed by Commission Regulation (EC) No 2141 /94 (4); Whereas it follows from applying the rules and other provisions contained in Regulation (EC) No 2141 /94 to the information at present available to the Commission HAS ADOPTED THIS REGULATION : Article 1 1 . The aid for unginned cotton provided for in Article 5 of Regulation (EEC) No 2169/81 shall be ECU 50,936 per 100 kilograms. 2. However, the amount of the aid will be replaced with effect from 7 September 1994 to take account of the amendments to be made to the maximum guaranteed quantity system. Article 2 This Regulation shall enter into force on 7 September 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. - Done at Brussels, 6 September 1994. For the Commission Rene STEICHEN Member of the Commission (') Oj No L 377, 31 . 12. 1987, p . 49. 0 OJ No L 211 , 31 . 7. 1981 , p. 2. (3) OJ No L 154, 25. 6. 1993, p . 23. 0 OJ No L 228, 1 . 9. 1994, p. 11 .